OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
The record contains substantial evidence, in the testimony by Sergeant Jacobsen and petitioner’s own admission at the disciplinary hearing, to support the finding by respondent commissioner that petitioner without just cause failed and neglected promptly to obey the order of his superior to bring the patrol car in which they were riding to a stop at the curb, continuing instead to drive the vehicle to the police statioñ. Nor is there merit to petitioner’s claim that the penalty of loss of four days’ pay and benefits and *983seven days’ vacation was excessive (Matter of Pell v Board of Educ., 34 NY2d 222).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, with costs, in memorandum.